NO. 07-09-0231-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 8, 2009

______________________________



CHRISTOPHER H. JUNCO D/B/A AAA MAXX A/C & HEATING, APPELLANT



V.



BEST PUBLICATIONS, LLP, APPELLEE

_________________________________



FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;



NO. 58,793-A; HONORABLE HAL MINER, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant Christopher H. Junco d/b/a AAA Maxx A/C & Heating filed a notice of appeal from a summary judgment order entered against him on May 4, 2009.  The clerk’s record was filed on September 3, 2009.  No reporter’s record was made.

By letter of November 17, 2009, the Court reminded appellant that his brief was due no later than Friday, November 6, and thus was past due. The letter notified appellant that his appeal was subject to dismissal for want of prosecution unless his brief was filed, along with a motion for extension of time, by Monday, November 30.  See Tex. R. App. P. 38.6.



An appellate court may dismiss a civil appeal for want of prosecution if an appellant fails to timely file a brief unless the appellant reasonably explains the failure and the appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own motion, with ten days' notice to the parties, an appellate court may dismiss a civil appeal for want of prosecution or failure to comply with a notice from the clerk requiring a response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here, appellant has not filed a brief or a motion for extension by the date specified by the Court, despite notice that his failure to do so would subject the appeal to dismissal. The Court has given the parties the required ten days' notice.

Accordingly, we dismiss appellant’s appeal for want of prosecution and failure to comply with a notice from the Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c). 



James T. Campbell

         Justice